PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/588,619
Filing Date: 30 Sep 2019
Appellant(s): Augustine et al.



__________________
Joshua Tucker (63,809)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 U.S.C. 112(a) rejections are withdrawn. The 35 U.S.C. 112(b) Hybrid Claim rejections are withdrawn. The 35 U.S.C. 112(b) Relative Term rejections are withdrawn. The 35 U.S.C. 102 rejection is withdrawn.

(2) Response to Argument
Rejection of claims 1-7 under 35 U.S.C. §112(b)
Regarding the Unclear Scope rejection of claims 1-7 related to the claim 1 recitation of “inoperable to transfer”, appellant is of the opinion that “these features are not simply directed to an ‘address’ as alleged by the Examiner” (See Appeal Brief, page 11). Appellant also contends “the scope of the claim language is clear” without providing an explanation (See Appeal Brief, page 11). Examiner respectfully disagrees. Claim 1 is directed to a “tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations.” However, the claim also has limitations directed to an “address,” specifically an address “inoperable to transfer…”. The recitation of “inoperable to transfer” is not directed to the “tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations.” As such, it is unclear whether the claims are solely directed towards the “tangible, non-

Rejection of claims 1-7 and 20 under 35 U.S.C. §103
First, regarding the rejection of claims 1 and 20 under 35 U.S.C. §103, appellant is of the opinion that reference Spies does not teach limitation “determining, based on a measure of central tendency of the adjusted tractable values of the selected historical instantiations, a target tractable value of a new instantiation period”. Specifically, appellant contends “There is no disclosure of any adjustment to such amounts, or other amounts, in Spies” (See Appeal Brief, page 13). Examiner respectfully disagrees. In Spies, the average spending for a previous month is relative to the current date. Thus as the current date is adjusted on a daily basis by one day, the average spending for the previous month is likewise adjusted as the timeframe for the previous month shifts by a single day.
Second, regarding the rejection of claims 1 and 20 under 35 U.S.C. §103, appellant is of the opinion that an encrypted credit card number, as taught in reference Rubin, is not within the broadest reasonable interpretation of the claimed recitation of “cryptographic token.” Examiner respectfully disagrees. First, a credit card number that is “encrypted” is by definition “cryptographic” in nature. And second, the broadest reasonable interpretation of a token is an identifier of something else. Accordingly, 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.